      Case 1:15-cv-06563-PAE-KNF Document 210 Filed 11/20/19 Page 1 of 2




UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

 CCR INTERNATIONAL, INC.,
 CCR Development Group, Inc., and
 Jose Fuertes, and Banco Cooperativo de                      No.: 15-6563(PAE-NFK)
 Puerto Rico,                                                Civil Action
  Plaintiffs,                                                No.: 16-6280(PAE-NFK)
                                                             Civil Action
       v.                                                    No.:17-6697 (PAE-NFK)
                                                             Civil Action
 ELIAS GROUP, LLC,

                      Defendant.


                      MOTION TO COMPEL PRODUCTION

TO THE HONORABLE COURT:

COME NOW Plaintiffs, CCR International, Inc., CCR Development Group, Inc.,

and Jose Fuertes, through their undersigned counsel, and respectfully ALLEGE

and PRAY as follows:

      1. For the reasons set forth in the Memorandum of Law filed today, the

            appearing parties ask this Court to order Elias Group to produce the

            documents detailed therein because Elias Group cannot properly assert

         the client/accountant or work product privilege with respect to those

         documents.

WHEREFORE, in view of the foregoing, for the reasons in the Memorandum of

Law filed today, the CCR Parties respectfully request this Court to order Elias

                                           1
      Case 1:15-cv-06563-PAE-KNF Document 210 Filed 11/20/19 Page 2 of 2




 Group to produce the documents identified in Exhibit 2 to the Memorandum of

 Law, which Defendant has withheld based on privileges to which Defendant has no

 entitlement.

 This 20 th day ofNovember 2019.

 I HEREBY CERTIFY that I have filed this Motion with the Court's ecf system,

 which system will notify all counsel of record.

 Respectfully Submitted,




       /S/ JANE BECKER
       JANE BECKER
       SONY Number 6155
        LAW OFFICES OF
       JANE BECKER
       P.O. Box 9023914
       San Juan, Puerto Rico 00902-3914
       Telephone: (787) 945-2406
       Email: janebeckerwhitaker@gmail.com

                                                        fl /'J[J (t!'/
The Court administratively denies, without prejudice, the motions pending at docket 210
and ~11, for failure to comply with the Court's Ind.ividual Rule 2(C). Th~ Court grants
leave for the CCR Parties to re-file their motion to compel in compliance with the Court's
Individual Rules.

SOORDERED.                 . [/1,~
                PAULA. ENGELMAYER
                United States District Judge




                                               2
